Exhibit 10.1 AMENDMENT NO. 1 AND INCREMENTAL JOINDER AGREEMENT AMENDMENT NO. 1 AND INCREMENTAL JOINDER AGREEMENT dated as of December 19, 2013 (this “ 2013 Amendment Agreement ”), to the Amended and Restated Credit Agreement dated as of December 13, 2012 (as heretofore amended, supplemented or otherwise modified, the “ Existing Term Loan Agreement ”), among SPANSION LLC, a Delaware limited liability company (the “ Borrower ”), SPANSION INC., a Delaware corporation (“ Holdings ”), SPANSION TECHNOLOGY LLC, a Delaware limited liability company (“ Spansion Technology ”), each LENDER from time to time party thereto, BARCLAYS BANK PLC, as Administrative Agent (in such capacity, the “ Administrative Agent ”), and as Collateral Agent and MORGAN STANLEY SENIOR FUNDING, INC., as Documentation Agent. RECITALS: 1.The Borrower desires to (i) refinance or reprice in full the Original Loans and Loans outstanding immediately prior to the effectiveness of this 2013 Amendment Agreement under the Existing Term Loan Agreement (collectively, the “ Existing Term Loans ”) with new or amended Loans made thereunder (the “ 2013 Repricing Term Loans ”), (ii) borrow New Term Loans under Section 2.14 of the Amended Term Loan Agreement (the “ 2013 Incremental Term Loans ” and together with the 2013 Repricing Term Loans, the “ 2013 Term Loans ”) on the 2013 Incremental Effective Date (as defined below) and (iii) effect certain other amendments to the Existing Term Loan Agreement (as amended by this 2013 Amendment Agreement as in effect from time to time, the “ Amended Term Loan Agreement ”). The 2013 Repricing Term Loans shall be made: a. in part by Existing Term Loan Lenders that agree to convert their Existing Term Loans (after giving effect to any relevant partial prepayment thereof, as described below) to 2013 Repricing Term Loans; and b. in part by lenders making new 2013 Term Loans in an aggregate amount equal to the amount set forth opposite such lender’s name on Schedule 1 hereto. 2.Each financial institution identified on the signature pages hereto as a “2013 Term Loan Lender” (each, a “ 2013 Term Loan Lender ”) has agreed severally, on the terms and conditions set forth herein and in the Amended Term Loan Agreement, (i) to provide a 2013 Repricing Term Loan in the amount of its 2013 Repricing Term Loan Commitment (if any), (ii) to provide a 2013 Incremental Term Loan in the amount of its 2013 Incremental Term Loan Commitment (if any), (iii) to be or remain (as applicable) a Lender for all purposes under the Amended Term Loan Agreement and (iv) to the other amendments effected by this 2013 Amendment Agreement. 3.Accordingly, in consideration of the foregoing and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.
